Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 13, the prior art does not disclose “…the first DC plug comprises a first light guide that is adjacent to the DC connector … wherein the light received by the first light guide adjacent to the DC connector illuminates an indicator of the first DC plug… “ in combination with the remaining limitations of independent claims 1 and 13. Dependent claims 2-12 and 14-20 are also allowed
The examiner found DIFONZO (US 2015/0010275 A1, hereinafter DIFONZO) and SU (US 2003/02016176 A1, hereinafter SU) to be the closest prior art of record.
DIFONZO discloses a magnetic connector with optical signal path that can supply both power and data to a mobile computing device. SU discloses an AC adaptor comprising a display circuit installed on the power supply adapter casing when the power is on. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859